 



Exhibit 10.2
Execution Copy
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AGREEMENT, dated effective as of April 24, 2007, by and between Clear
Channel Communications, Inc., a Texas corporation (the “Company”), and Mark Mays
(“Executive”).
     WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement dated as of March 10, 2005 (the “Existing Agreement”),
which agreement the Company and Executive agreed, by that certain Second
Amendment dated as of November 16, 2006 (the “Second Amendment”), would be
amended as provided in the Second Amendment subject to the closing of the
transactions contemplated under that certain Agreement and Plan of Merger
between BT Triple Crown Merger Co., Inc., B Triple Crown Finco, LLC, T Triple
Crown Finco, LLC and the Company, dated November 16, 2006 (the “Merger
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend and restate the
terms of the Existing Agreement between the Company and the Executive that are
to be effective in the absence of the occurrence of the transactions
contemplated under the Merger Agreement (the “Merger”);
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the parties hereby agree to amend and restate the Existing
Agreement as follows:
     1. Employment. The Company hereby agrees to continue to employ Executive as
the Chief Executive Officer of the Company, and Executive hereby accepts such
continued employment, on the terms and conditions hereinafter set forth.
     2. Term. The period of employment of Executive by the Company under this
Agreement (the “Employment Period”) shall commence on the date first set forth
above (the “Commencement Date”) and shall continue through the seventh
anniversary thereof; provided, that, the Employment Period shall automatically
be extended for one (1) additional day each day during the Employment Period
unless either party gives written notice not to extend this Agreement. The
Employment Period may be sooner terminated by either party in accordance with
Section 6 of this Agreement.
     3. Position and Duties. During the Employment Period, Executive shall serve
as Chief Executive Officer of the Company, and shall report solely and directly
to the Company’s Chairman and the Board of Directors of the Company (the
“Board”). Executive shall have those powers and duties normally associated with
the position of Chief Executive Officer of entities comparable to the Company
and such other powers and duties as may be prescribed by the Board; provided
that, such other powers and duties are consistent with Executive’s position as
Chief Executive Officer of the Company. Executive shall devote as much of his
working time, attention and energies during normal business hours (other than
absences due to illness or vacation) to satisfactorily perform his duties for
the Company. Notwithstanding the above, Executive shall be permitted, to the
extent such activities do not substantially interfere with the performance by
Executive of his duties and responsibilities hereunder to (i) manage Executive’s
personal, financial and legal affairs, (ii) to serve on civic or charitable
boards or committees (it

 



--------------------------------------------------------------------------------



 



being expressly understood and agreed that Executive’s continuing to serve on
any such board and/or committees on which Executive is serving, or with which
Executive is otherwise associated, as of the Commencement Date shall be deemed
not to interfere with the performance by Executive of his duties and
responsibilities under this Agreement) and (iii) deliver lectures or fulfill
speaking engagements. During the Employment Period, Executive shall also serve
as a director of the Company. If L. Lowry Mays ceases to serve as Chairman of
the Board at any time during the Employment Period by reason of his death or
incapacity, it is the intention of the Board, that either Mark Mays or Randall
Mays shall be appointed as the Chairman of the Board, subject only to its
fiduciary duties to the Company and its stockholders and applicable law, the
Board shall take all action necessary to carry out such intention.
     4. Place of Performance. The principal place of employment of Executive
shall be at the Company’s principal executive offices in San Antonio, Texas.
     5. Compensation and Related Matters.
     (a) Base Salary and Bonus. During the Employment Period, the Company shall
pay Executive a base salary at the rate of not less than the annual base salary
currently in effect as of the date hereof (“Base Salary”). Executive’s Base
Salary shall be paid in approximately equal installments in accordance with the
Company’s customary payroll practices. The Compensation Committee of the Board
(the “Committee”) shall review Executive’s Base Salary for increase (but not
decrease) no less frequently than annually and consistent with the compensation
practices and guidelines of the Company. If Executive’s Base Salary is increased
by the Company, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement. In addition to Base Salary, Executive shall
be paid a cash bonus in respect of each fiscal year of the Company (a “Fiscal
Year”) ending during the Employment Period (the “Annual Bonus”) pursuant to the
terms of the annual incentive plan maintained by the Company for the benefit of
its senior executives (the “Bonus Plan”), and/or as the Committee may otherwise
determine (the Annual Bonus or any other such bonus, a “Bonus”); provided,
however, that any Annual Bonus payable under the Bonus Plan shall,
notwithstanding any provision of the Bonus Plan to the contrary, if any, be
deemed earned by Executive so long as Executive is employed on the last day of
the Fiscal Year in respect of which the Annual Bonus shall be payable.
Executive’s target Annual Bonus that Executive is eligible to earn in accordance
with the terms of the Bonus Plan is hereinafter referred to as the “Bonus
Opportunity”.
     (b) Expenses. The Company shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company. In addition, during the
Employment Period, Executive shall be entitled to, at the sole expense of the
Company, the use of an automobile appropriate to his position and no less
favorable than the automobile provided immediately prior to the date of this
Agreement.
     (c) Vacation. Executive shall be entitled to the number of weeks of paid
vacation per year that he was eligible for immediately prior to the date of this
Agreement, but in no event less than four (4) weeks annually. Unused vacation
may be carried

2



--------------------------------------------------------------------------------



 



forward from year to year. In addition to vacation, Executive shall be entitled
to the number of sick days and personal days per year that other senior
executive officers of the Company with similar tenure are entitled under the
Company’s policies.
     (d) Services Furnished. During the Employment Period, the Company shall
furnish Executive, with office space, stenographic and secretarial assistance
and such other facilities and services no less favorable than those that he was
receiving immediately prior to the date of this Agreement or, if better, as
provided to other senior executive officers of the Company (other than the
Chairman).
     (e) Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive (and his spouse and dependents to the extent provided therein)
shall be entitled to participate in and be covered under all the welfare benefit
plans or programs maintained by the Company from time to time for the benefit of
its senior executives (other than benefits maintained exclusively for the
Chairman) including, without limitation, all medical, hospitalization, dental,
disability, accidental death and dismemberment and travel accident insurance
plans and programs. The Company shall at all times provide to Executive (and his
spouse and dependents to the extent provided under the applicable plans or
programs (subject to modifications affecting all senior executive officers) the
same type and levels of participation and benefits as are being provided to
other senior executives (and their spouses and dependents to the extent provided
under the applicable plans or programs) (other than benefits maintained
exclusively for the Chairman) on the Commencement Date. In addition, during the
Employment Period, Executive shall be eligible to participate in all pension,
retirement, savings and other employee benefit plans and programs maintained
from time to time by the Company for the benefit of its senior executives.
     (f) Stock Options.

  (i)   During each calendar year of the Employment Period occurring after
December 31, 2006, the Committee shall cause the Company to grant Executive a
stock option to acquire at least 50,000 shares of the Company’s common stock
(each, an “Option” and collectively the “Options”) or a number of restricted
shares of Common Stock of equivalent value to such Options (each a “Restricted
Share” and collectively “Restricted Shares”) (or a combination of Options and
Restricted Shares) at such time(s) as the Company has historically granted stock
options to its senior executive officers during the year; provided, that, such
grants shall be made by at least December 31 of each calendar year occurring
after December 31, 2006. Notwithstanding the foregoing, unless otherwise waived
by Executive in his sole discretion, Executive shall receive no less than the
number of Options or Restricted Shares, as applicable, granted during any prior
year of employment. In addition, to the extent necessary to carry out the
intended terms of this paragraph (f)(i), such number of Options or Restricted
Shares, as applicable, shall be adjusted as is necessary to take into account
any change in the common stock of the Company

3



--------------------------------------------------------------------------------



 



      in a manner consistent with adjustments made to other option holders of
the Company

  (ii)   All Options and Restricted Shares described in paragraph (i) above
shall be granted subject to the following terms and conditions: (A) except as
provided below, the Options and Restricted Shares shall be granted under and
subject to the Company’s stock incentive plan on terms no less favorable than
those granted to other senior executives of the Company; (B) the exercise price
per share of each Option shall be equal to the last reported sale price of the
Company’s common stock on the New York Stock Exchange (or such other principal
trading market for the Company’s common stock) at the close of the trading day
on the date on which the grant is made; (C) each Option and Restricted Share
shall be vested and exercisable as determined by the Committee; (D) each Option
shall be exercisable for the ten (10) year period following the date of grant
whether or not Executive is employed during such full ten-year term; and
(E) each Option and Restricted Share shall be evidenced by, and subject to, a
stock option agreement or restricted stock award agreement, as applicable, whose
terms and conditions are consistent with the terms hereof.

     6. Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:
     (a) Death. Executive’s employment hereunder shall terminate upon his death.
     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of six (6) consecutive months, and within
thirty (30) days after written Notice of Termination is given after such six
(6) month period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.
     (c) Cause. The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s:

  (i)   final conviction of a felony involving moral turpitude; or     (ii)  
willful misconduct that is materially and demonstrably injurious economically to
the Company.

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
entity in control of, controlled by or under

4



--------------------------------------------------------------------------------



 



common control with the Company (“Affiliates”) thereof. Cause shall not exist
under paragraph (ii) unless and until the Company has delivered to Executive a
copy of a resolution duly adopted by three-quarters of the members of the Board
who are determined to be “independent” (as determined applying the Company’s
criteria for Board member independence disclosed in the most recent proxy
statement or, if no such criteria are in force, as determined applying the
listing standards of the New York Stock Exchange) at a meeting of the Board
called and held for such purpose (after reasonable (but in no event less than
thirty (30) days) notice to Executive and an opportunity for Executive, together
with his counsel, to be heard before the Board), finding that in the good faith
opinion of the Board, Executive was guilty of the conduct set forth in paragraph
(ii) and specifying the particulars thereof in detail. This Section 6(c) shall
not prevent Executive from challenging in any arbitration or court of competent
jurisdiction the Board’s determination that Cause exists or that Executive has
failed to cure any act (or failure to act) that purportedly formed the basis for
the Board’s determination.
     (d) Good Reason. Executive may terminate his employment for “Good Reason”
anytime after Executive has actual knowledge of the occurrence, without the
written consent of Executive, of one of the following events:

  (i)   (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any adverse respect with
Executive’s position(s), duties, responsibilities or status with the Company
immediately prior to such change (including any diminution of such duties or
responsibilities) or B) an adverse change in Executive’s titles or offices
(including, membership on the Board) with the Company. For purposes of
clarification, if Executive is required to tender his resignation from the Board
pursuant to the bylaws of the Company and such resignation is accepted by the
Board or the applicable Board committee, then such acceptance shall constitute
Good Reason hereunder;     (ii)   a reduction in Executive’s Base Salary or
Bonus Opportunity;     (iii)   (A) any requirement that Executive travel on
Company business to an extent substantially greater than the travel obligations
of Executive immediately prior to the date of this Agreement or (B) the
relocation of the Company’s principal executive offices or Executive’s own
office location to a location more than fifteen (15) miles from their location
immediately prior to the date hereof;     (iv)   the failure of the Company or
any Affiliate to continue in effect any material employee benefit plan,
compensation plan, welfare benefit plan or fringe benefit plan in which
Executive is participating immediately prior to the date of this Agreement or
the taking of any action by the Company or any Affiliate which would adversely
affect Executive’s participation in or reduce Executive’s benefits under any
such plan, unless Executive is permitted to participate in other plans providing
Executive with substantially equivalent benefits;

5



--------------------------------------------------------------------------------



 



  (v)   any refusal by the Company or any Affiliate to continue to permit
Executive to engage in activities not directly related to the business of the
Company which Executive was permitted to engage in prior to the date of this
Agreement;     (vi)   any purported termination of Executive’s employment for
Cause which is not effected pursuant to the procedures of Section 6(c) (and for
purposes of this Agreement, no such purported termination shall be effective);  
  (vii)   the Company’s or any Affiliate’s failure to provide in all material
respects the indemnification set forth in Section 11 of this Agreement;    
(viii)   a Change in Control of the Company;     (ix)   the failure of the
Company to obtain the assumption agreement from any successor (including any
subsidiary of the Company that becomes a newly formed public company) as
contemplated in Section 13(a);     (x)   the Company or any Affiliate providing
Executive the notice not to renew the Employment Period as contemplated by
Section 2 hereof;     (xi)   any time that the office of Chairman of the Board
is held by someone other than L. Lowry Mays, Mark Mays or Randall Mays; and    
(xii)   any other breach of a material provision of this Agreement by the
Company or any Affiliate.

     For purposes of clauses (i) through (vii) and (xii) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Executive’s right to terminate
employment for Good Reason shall not be affected by Executive’s incapacity due
to mental or physical illness and Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason. Executive’s right to terminate employment
for Good Reason shall be extinguished upon termination of Executive’s employment
for Cause pursuant to Section 6(c) of this Agreement.
     (e) Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination at least thirty (30) days prior to such termination, and
such termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.
     (f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of

6



--------------------------------------------------------------------------------



 



Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.
     For purposes of this Agreement, a “Change in Control” of the Company means
the occurrence of one of the following events:
     (1) individuals who, on the Commencement Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Commencement Date whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director;
     (2) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Commencement Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(2) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary
(provided, that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (3)), or (E) Executive or
any group of persons including Executive (or any entity controlled by Executive
or any group of persons including Executive).
     (3) the approval by the shareholders of the Company of a merger,
consolidation, share exchange or similar form of transaction involving the
Company or any of its subsidiaries, or the sale of all or substantially all of
the Company’s assets (a “Business Transaction”), unless immediately following
such Business Transaction (i) more than 65% of the total voting power of the
entity resulting from such Business Transaction or the entity acquiring the
Company’s assets in such Business Transaction (the “Surviving Corporation”) is
beneficially owned, directly or indirectly, by the Company’s shareholders
immediately prior to any such Business Transaction, and (ii) no person (other
than the persons set forth in clauses (A), (B), or (C) of paragraph (2) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its Affiliates) beneficially owns, directly or indirectly, 20% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
     (4) Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same

7



--------------------------------------------------------------------------------



 



proportions as such shareholders owned the Company’s outstanding voting common
equity interests immediately prior to such liquidation and such ongoing entity
assumes all existing obligations of the Company to Executive under this
Agreement.
     7. Termination Procedure.
     (a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
     (b) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated pursuant to Section 6(b), thirty
(30) days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), and (iii) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.
     8. Compensation Upon Termination or During Disability. In the event
Executive is Disabled or his employment otherwise terminates during the
Employment Period, the Company shall provide Executive with the payments and
benefits set forth below. Executive acknowledges and agrees that the payments
set forth in this Section 8 constitute liquidated damages for termination of his
employment during the Employment Period.
     (a) Termination By Company without Cause or By Executive for Good Reason.
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

  (i)   within five (5) business days following such termination, the Company
shall pay to Executive (A) his Base Salary earned but unpaid through the Date of
Termination, any Bonus payable in respect of the fiscal year ending prior to the
Date of Termination but not yet paid on the Date of Termination, and any accrued
vacation pay through the Date of Termination (all such amounts described in this
clause (A), collectively, the “Accrued Compensation”), (B) a pro rata portion of
Executive’s then Bonus Opportunity (which shall be the prior year’s Bonus
Opportunity if no Bonus Opportunity has yet been established for such fiscal
year), determined based on the number of days during the Fiscal Year in which
the Date of Termination occurs that Executive was employed with the Company,
relative to 365 days (such payment

8



--------------------------------------------------------------------------------



 



      the “Prorata Bonus”), and (C) a lump-sum cash payment equal to 2.99 times
(the “Severance Multiple”) the sum of Executive’s (x) Base Salary as in effect
immediately prior to the Date of Termination (or, if such termination is in the
case of Executive’s resignation for Good Reason pursuant to Section 6(d)(ii),
Executive’s Base Salary as in effect immediately prior to the date such Base
Salary was reduced) and (y) highest Bonus paid to Executive in the five-year
period preceding such termination (including, for this purpose, any and all
Bonuses paid to Executive prior to the date of this Agreement) provided, that,
for purposes of this Section 8(a)(i), Executive’s Bonus shall be deemed to be no
less than $1,000,000; and

  (ii)   the Company shall maintain in full force and effect, for the continued
benefit of Executive, his spouse and his dependents for a period of seven
(7) years following the Date of Termination the medical, hospitalization,
dental, and life insurance programs in which Executive, his spouse and his
dependents were participating immediately prior to the Date of Termination at
the level in effect and upon substantially the same terms and conditions
(including without limitation contributions required by Executive for such
benefits) as existed immediately prior to the Date of Termination; provided,
that, if Executive, his spouse or his dependents cannot continue to participate
in the Company programs providing such benefits, the Company shall arrange to
provide Executive, his spouse and his dependents with the economic equivalent of
such benefits which they otherwise would have been entitled to receive under
such plans and programs (“Continued Benefits”), provided, further, that, such
Continued Benefits shall terminate on the date or dates Executive receives
equivalent coverage and benefits, without waiting period or pre-existing
condition limitations, under the plans and programs of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit, basis); and     (iii)   by no later than the date required
under Section 409A of the Internal Revenue Code and the regulations and rules
thereunder (collectively, “Section 409A”), the Company shall reimburse Executive
pursuant to Section 5 for all expenses described therein that Executive
incurred, but for which Executive did not yet receive reimbursement, prior to
the Date of Termination (such reimbursements, the “Reimbursement Amounts”); and
    (iv)   Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company (the “Accrued Benefits”) and

9



--------------------------------------------------------------------------------



 



  (v)   Notwithstanding the terms or conditions of any stock option, stock
appreciation right or similar agreements between the Company and Executive to
the contrary, and for purposes thereof, such agreements shall be deemed to be
amended in accordance with this Section 8(a)(v) (if need be as of the Date of
Termination) and neither the Company, the Board nor the Committee shall take or
assert any position contrary to the foregoing: (A) Executive shall vest, as of
the Date of Termination, in all rights under such agreements (including, without
limitation, any stock options and restricted stock awards outstanding and
unvested immediately prior to the Date of Termination); and (B) with respect to
any stock options and stock appreciation rights, on and after the Date of
Termination Executive shall be permitted to exercise any and all such awards
until the end of the original term of such awards or, as required by
Section 409A, if earlier, the tenth anniversary of the date of grant of such
awards (regardless of any termination of employment restrictions contained
therein); and     (vi)   within five (5) business days following such
termination, the Company shall pay to Executive a lump-sum payment equal to the
amount of compensation or contributions (as the case may be) by the Company that
Executive would have been entitled to receive (assuming he would have received
the maximum amount payable or contributable under each plan or arrangement for
any year) under any plan or arrangement he was then participating (or entitled
to participate in) for a seven (7) year period following the Date of
Termination; and     (vii)   Any and all insurance benefit plans or policies for
the benefit of Executive shall become the sole property of Executive and, to the
extent applicable, all of the Company’s rights therein (including repayment of
premiums) shall be forfeited by the Company and, to the extent not already made,
the Company shall make, at such time(s) as may be required under such insurance
benefit plans or policies, all contributions or payments required to be made in
order to maintain such policies for the year in which the Date of Termination
occurs.

     (b) For Cause or By Executive Without Good Reason. If Executive’s
employment is terminated by the Company for Cause or by Executive (other than
for Good Reason or due to Executive’s death or Disability):

  (i)   within five (5) business days following such termination, the Company
shall pay Executive all Accrued Compensation; and     (ii)   by no later than
the date required under Section 409A, the Company shall pay Executive all
Reimbursement Amounts; and     (iii)   Executive shall be entitled to any other
Accrued Benefits.

10



--------------------------------------------------------------------------------



 



     (c) Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b). In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b):

  (i)   the Company shall provide to Executive (A) within five (5) business days
following such termination, all Accrued Compensation and a lump sum payment
equal to the Prorata Bonus, (B) continued payment of Base Salary (at the rate in
effect immediately prior to such termination) in accordance with the normal
payroll practices of the Company for seven (7) years after such termination, and
(C) Continued Benefits for seven (7) years after such termination; and     (ii)
  by no later than the date required under Section 409A, the Company shall pay
Executive all Reimbursement Amounts; and     (iii)   Executive shall be entitled
to any other Accrued Benefits; and     (iv)   Within five (5) business days
following such termination, the Company shall pay Executive a lump sum payment
equal to the amount of compensation or contributions (as the case may be) by the
Company that Executive would have been entitled to receive (assuming he would
have received the maximum amount payable or contributable under each plan or
arrangement for any year) under any plan or arrangement he was then
participating (or entitled to participate in) for a seven (7) year period
following the Date of Termination.

     (d) Death. If Executive’s employment is terminated by his death:

  (i)   the Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, within five (5) business days
following such termination, (A) all Accrued Compensation and (B) $1,000,000
(which may be paid through insurance);     (ii)   the Company shall provide
Executive’s spouse and dependents with Continued Benefits for seven (7) years
following such termination; and     (iii)   the Company shall pay Executive’s
beneficiary, legal representatives, or estate, as the case may be, all
Reimbursement Amounts; and     (iv)   Executive’s beneficiary, legal
representatives or estate, as the case may be, shall be entitled to any other
rights, compensation and benefits as may be due to any such persons or estate in
accordance

11



--------------------------------------------------------------------------------



 



      with the terms and provisions of any agreements, plans or programs of the
Company; and

  (v)   Executive’s beneficiary, legal representatives or estate, as the case
may be shall be paid the amount of compensation or contributions (as the case
may be) by the Company that Executive would have been entitled to receive
(assuming he would have received the maximum amount payable or contributable
under each plan or arrangement for any year) under any plan or arrangement he
was then participating (or entitled to participate in) for a seven (7) year
period following the Date of Termination.

     (e) Additional Payments.

  (i)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any entity which effectuates a Change in Control (or other change in ownership
or control within the meaning of Section 280G of the Code) to or for the benefit
of Executive (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax and income tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the sum of
(x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions of Executive disallowed because of the inclusion of the Gross-Up
Payment in Executive’s adjusted gross income and the highest applicable marginal
rate of federal income taxation for the calendar year in which the Gross-Up
Payment is to be made. For purposes of determining the amount of the Gross-Up
Payment, Executive shall be deemed to (A) pay federal income taxes at the
highest marginal rates of federal income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made,
(B) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes, and (C) have otherwise allowable
deductions for federal income tax purposes at least equal to those which could
be disallowed because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income.

12



--------------------------------------------------------------------------------



 



  (ii)   Subject to the provisions of Section 8(e)(i), all determinations
required to be made under this Section 8(e), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
a nationally recognized public accounting firm that is selected by Executive
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within fifteen (15) business days of the
receipt of notice from the Company or Executive that there has been a Payment,
or such earlier time as is requested by the Company or Executive (collectively,
the “Determination”). All fees and expenses of the Accounting Firm shall be
borne solely by the Company and the Company shall enter into any agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Gross-Up Payment under this Section 8(e) with respect to
any Payments made to Executive shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return should not result in the
imposition of a negligence or similar penalty.     (iii)   As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
Determination, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”) or Gross-Up Payments
are made by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event
that Executive thereafter is required to make payment of any Excise Tax or
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to or for the benefit of Executive. In the event the amount
of the Gross-Up Payment exceeds the amount necessary to reimburse Executive for
his Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by Executive (to the extent he has received a refund if the applicable Excise
Tax has been paid to the Internal Revenue Service) to or for the benefit of the
Company. Executive shall cooperate, to the extent his expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.



13



--------------------------------------------------------------------------------



 



     9. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against Executive and the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder, shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Executive or others.
     10. Restrictive Covenants.

  (i)   Confidential Information. Executive shall hold in a fiduciary capacity
for the benefit of the Company all trade secrets and confidential information,
knowledge or data relating to the Company and its businesses and investments,
which shall have been obtained by Executive during Executive’s employment by the
Company and which is not generally available public knowledge (other than by
acts by Executive in violation of this Agreement). Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder.     (ii)   Non-Solicitation. Executive hereby agrees,
in consideration of his employment hereunder and in view of the confidential
position to be held by Executive hereunder, that after his termination of
employment in which he is entitled to the benefits set forth in Section 8(a)
hereof and through the second anniversary thereof, Executive shall not directly
or indirectly induce any employee of the Company to terminate such employment or
to become employed by any other radio broadcasting station.     (iii)  
Non-Competition. Executive hereby agrees, in consideration of his employment
hereunder and in view of the confidential position to be held by Executive
hereunder, that after his termination of employment in which he is entitled to
the benefits set forth in Section 8(a) hereof and through the second anniversary
thereof, he shall not be employed by or perform activities on behalf of, or

14



--------------------------------------------------------------------------------



 



      have an ownership interest in, any person, firm, corporation or other
entity, or in connection with any business enterprise, that is directly or
indirectly engaged in any of the radio, television, or related business
activities in which the Company and its subsidiaries have significant
involvement as of Executive’s applicable Date of Termination (other than direct
or beneficial ownership of up to five percent (5%) of any entity whether or not
in the same or competing business).

  (iv)   Blue Pencil. The parties hereby acknowledge that the restrictions in
this Section 10 have been specifically negotiated and agreed to by the parties
hereto, and are limited only to those restrictions necessary to protect the
Company and its subsidiaries from unfair competition. The parties hereby agree
that if the scope or enforceability of any provision, paragraph or subparagraph
of this Section 10 is in any way disputed at any time, and should a court find
that such restrictions are overly broad, the court may modify and enforce the
covenant to the extent that it believes to be reasonable under the
circumstances. Each provision, paragraph and subparagraph of this Section 10 is
separable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant. Executive acknowledges that the
Company operates in major, medium and small sized markets throughout the United
States and North America and that the effect of Section 10(c) may be to prevent
him from working in a competitive business after his termination of employment
hereunder.     (v)   Remedies. Executive hereby expressly acknowledges that any
breach or threatened breach by Executive of any of the terms set forth in
Section 10 of this Agreement may result in significant and continuing injury to
the Company, the monetary value of which would be impossible to establish or
measure. Therefore, Executive agrees that the Company shall be entitled to apply
for injunctive relief in a court of appropriate jurisdiction.

     11. Indemnification.
     (a) General. The Company agrees that if Executive is made a party or a
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by Texas law, as the same exists or may hereafter be amended, against
all Expenses (as defined below) incurred or

15



--------------------------------------------------------------------------------



 



suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators.
     (b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.
     (c) Enforcement. If a claim or request under this Agreement is not paid by
the Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Executive may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, Executive shall be entitled to be
paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas law.
     (d) Partial Indemnification. If Executive is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company, shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.
     (e) Advances of Expenses. Expenses incurred by Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses; but, only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) an affirmation of his good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.
     (f) Notice of Claim. Executive shall give to the Company notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are convenient for Executive.
     (g) Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

  (i)   The Company will be entitled to participate therein at its own expense;
and     (ii)   Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in the Company’s sole discretion may
be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Executive also shall have the right
to employ

16



--------------------------------------------------------------------------------



 



      his own counsel in such action, suit or proceeding if he reasonably
concludes that failure to do so would involve a conflict of interest between the
Company and Executive, and under such circumstances the fees and expenses of
such counsel shall be at the expense of the Company.

  (iii)   The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Executive without
Executive’s written consent. Neither the Company nor Executive will unreasonably
withhold or delay their consent to any proposed settlement.

     (h) Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 11 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of the Company
or any subsidiary, agreement, vote of shareholders or disinterested directors or
trustees or otherwise.
     12. Arbitration. Except as provided for in Section 10 of this Agreement, if
any contest or dispute arises between the parties with respect to this
Agreement, such contest or dispute shall be submitted to binding arbitration for
resolution in San Antonio, Texas in accordance with the rules and procedures of
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. The decision of the arbitrator shall be final and binding on
both parties, and any court of competent jurisdiction may enter judgment upon
the award. The Company shall pay all expenses relating to such arbitration,
including, but not limited to, Executive’s legal fees and expenses, regardless
of the outcome of such arbitration.
     13. Successors; Binding Agreement.
     (a) Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor to
its business and/or assets (by merger, purchase or otherwise), or, in the event
of any spin-off of any subsidiary of the Company, such subsidiary (or any
successor thereof) which executes and delivers the agreement provided for in
this Section 13 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. Notwithstanding the foregoing, the
Company may only assign or transfer its rights or obligations to a successor
entity that is solvent and is intended to continue as a going concern.
     (b) Executive’s Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than his rights
to payments

17



--------------------------------------------------------------------------------



 



or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution. Upon Executive’s death, this Agreement and all rights
of Executive hereunder shall inure to the benefit of and be enforceable by
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.
     14. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
Mark Mays
200 East Basse Road
San Antonio, Texas 78209
If to the Company:
Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: Secretary
     and
Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: General Counsel
     with a copy to:
Akin, Gump, Strauss, Hauer & Feld, L.L.P.
1700 Pacific Avenue
Suite 4100
Dallas, Texas
Attention: J. Kenneth Menges, Jr

18



--------------------------------------------------------------------------------



 



or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     15. NonDisparagement. In the event of any termination of Executive’s
employment, neither the Company nor Executive shall issue any press release or
other public statement or make any statement (and the Company shall further use
its commercially reasonable efforts to prevent any director, officer, or
employees of the Company and its subsidiaries (any of the foregoing, a “Company
Affiliate”) from issuing any press release or other public statement or making
any statement), directly or through any entity or intermediary, which is
reasonably intended or reasonably likely to become public, that is derogatory or
disparaging of, or damaging to, that alleges improper conduct by, or that is
reasonably likely or intended to cause damage or embarrassment (any such
statement, a “Prohibited Statement”) to Executive, the Company or any the
Company Affiliate, as applicable; provided, however, that each of Executive, the
Company and any the Company Affiliate, as applicable, shall be permitted to:
(i) make any statement that is required by applicable securities laws or other
laws to be included in a filing or disclosure document; (ii) defend itself or
himself (as applicable) against any statement made by Executive, the Company or
any the Company Affiliate, as applicable, that is a Prohibited Statement
regarding Executive, the Company or any the Company Affiliate, as applicable, so
long as the defending party (Executive, the Company or the Company Affiliate, as
applicable), (x) reasonably believes that the statements made in such defense of
a Prohibited Statement are not false statements and (y) makes statements in such
defense that are directly responsive to the Prohibited Statement; and
(iii) provide truthful testimony in any legal proceeding; provided, further, in
the case of (i) and (iii) above, each party hereto shall provide the other party
hereto with reasonable advance notice of such statement or testimony. Also in
the event of any termination of Executive’s employment, the Company shall
provide Executive and Executive’s counsel a reasonable period of time to review
and comment on any press release to be issued by the Company in respect of such
termination, and the Company is prohibited from issuing any such press release
unless and until Executive approves the press release, which approval shall not
be unreasonably withheld.
     16. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive Executive’s termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
principles.
     17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

19



--------------------------------------------------------------------------------



 



     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     19. Entire Agreement. Except as other provided herein, this Agreement sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of such subject matter. Except as other provided herein, any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled; provided, however, that,
notwithstanding anything set forth in this Section 19, in the event that the
closing of the Merger occurs, this Agreement shall become void ab initio and the
Amended and Restated Employment Agreement dated as of March 10, 2005 by and
between the Company and Executive, as amended by the Second Amendment, shall be
in full force and effect.
     20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
     21. Noncontravention. The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company’s ability to enter into or perform this Agreement.
     22. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder, including payments for continued health benefits, (without any
reduction in such payments or benefits ultimately paid or provided to Executive,
including, for the avoidance of doubt, reimbursement for expenses paid by
Executive to elect and pay for continuation of health care coverage in
accordance with COBRA during such period) until the date that is six months and
one day following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax.
     23. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:   /s/         Name:           Title:        

[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

                     /s/ Mark Mays         Mark Mays             

[Signature Page to Employment Agreement]

 